DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 March 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, this claim ssets forth a percentage of the nitrogen that is interstitially incorporated in uncombined form in the steel. It is unclear how this percentage is determined. It 
As to claim 9, independent claim 1 sets forth that the product is a flat steel product. Steel is an alloy made up of iron. Therefore, for the product of claim 1 to meet the limitation of it being a steel product it would necessarily contain iron. It is therefore unclear what is meant by the remainder of iron since the product of claim 1 would necessarily have iron to be considered a steel product. Therefore, the Office is unable to determine the scope of this claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1706514 (EP ‘514).
In regards to independent claim 1 and dependent claims 2-8 and 10-19, EP ‘514 is directed to steel to be used in metal containers. (¶1) The surface state of the steel sheet prior to performing the surface treatment is important in terms of the adhesiveness of surface coatings such as metal plating, paint, or organic films. (¶79) The steel sheet has the following composition:


Claim 1
EP ‘514
(¶10) 
Carbon
0.02-0.1
At most 0.08
Silicon
<0.03
At most 2.0
Manganese
0.17-0.5
At most 2.0

<0.03
At most 0.10
Sulfur
0.001-0.03
At most 0.05
Aluminum
0.002-0.1
At most 2.0
Nitrogen
0.014-0.12
At most 0.60


where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office' s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The prior art teaches that the steel is made by the steps including a) cold-rolling the steel sheet; b) after step (a), performing a nitriding treatment at the same time as or after a recrystallization annealing process; c) during the step (b) and when a plate temperature is 550 to 800°C, maintaining the plate temperature for longer than 0.1 second and less than 360 seconds within an environment containing at least 0.02% ammonia gas; and d) increasing the amount of N at least by 0.0002% in comparison to the amount prior to the nitriding treatment, such that a first ratio of an area of nitrogen compounds on a surface position of the steel sheet divided by a second ratio of an area of nitrogen compounds on a cross-sectional position at a depth of 1/4 of a thickness of the steel sheet is at least 1.5; and such that an amount of N within the steel sheet is at most 0.600%, the method further comprising: (e) during the step (b), providing a particular ratio, at the beginning of the nitriding treatment, of the plate temperature (°C) - 550 to a concentration 
This process appears to be identical or substantially identical to that set forth within the instant application to produce the claimed product. In particular, the instant application teaches that because of the diffusion of nitrogen into the cold-rolled flat steel product during the nitriding cycle in the annealing furnace at annealing temperatures, which are preferably higher than 630° C. (temperature of the flat steel product) in order to ensure complete recrystallization, the diffused nitrogen is uniformly distributed and incorporated in the lattice of the steel. (¶48 of corresponding U.S. PG Pub. 2021/00277495) This results in the claimed features. (Id.) The nitriding is performed in the presence of a nitrogen donor at a minimum of 550 C and recrystallization at a temperature of at least 630 C. (Claim 10) The product is temper rolled at a temper rolling degree of 0.2 to 45%, with the properties being obtained after aging. (Claim 10) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed properties of the steel such as the physical properties, nitrogen presence, and fiber length.
In further regards to claims 10-16 and 19, these claims are product-by-process claims. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113. The claimed product does not appear to be patentably distinct from that of the prior art. The product-by-process claims do not set forth the initial form of the steel slab, intermediate steps, or conditions in the hot rolling that would necessarily or inherently result in properties different from that achieved by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784